Citation Nr: 1640499	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  13-35 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right lower extremity cold injury.

2.  Entitlement to service connection for a left lower extremity cold injury.

3.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.

These matters come before the Board of Veterans' Appeals BVA or Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran has claimed service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has recharacterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Veteran was scheduled to appear for a Central Office Board hearing in July 2015, however, in a May 2015 correspondence, the Veteran asked that his hearing be cancelled.  Thus, the Board may proceed with adjudication of the appeal.

A June 2016 motion requesting advancement on the Board's docket due to serious illness (stage IV lung cancer) is hereby granted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result an-in service jeep accident in which his vehicle overturned.  He additionally claims PTSD as a result of an incident in which a North Korean came at him with a gun while fleeing South Korean soldiers who later shot him.   

Effective July 12, 2010, VA amended its adjudication regulations which eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.

Specifically, 38 C.F.R. § 3.304 (f) was amended to read that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Here, the Veteran's service records demonstrate that he served in South Korea between January 1967 to July 1968, service treatment records show no evidence of a jeep accident.  While the Veteran reported injuries from his accident, separation reports of medical examination and medical history are silent as to any jeep accident or residuals thereof.  Post-service treatment records include a current diagnosis of PTSD, based upon the Veteran's statements alone.  In an October 2011 formal finding of a lack of information to corroborate the Veteran's stressor, a military records specialist noted that the Veteran's claimed stressors could not be corroborated, however, given 38 C.F.R. § 3.304 (f) described above, the Veteran's claimed stressor may be adequate to support a diagnosis of PTSD.

Turning to the Veteran's cold injury claims, the Veteran states that he was exposed to cold in Korea and that he now has injuries related to that exposure.  While the Veteran is not shown to have received treatment for frostbite or related symptoms in service, he is competent to describe in-service cold exposure.  Moreover, an April 2012 treatment record notes that the Veteran had distal vessel disease which is amongst the sequelae of frostbite injuries.  

The Veteran has not been afforded VA examinations in connection with his claims.  The Board finds that prior to considering the merits of this claim, the Veteran should be afforded VA examinations to determine the nature and etiology of his claimed psychiatric and cold injury symptoms.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159 (c)(4).

Finally, in a November 2010 statement, the Veteran stated that he sought treatment from VA facilities in 1969, 1984 and 2003 but was told he could not be helped.  Presently, treatment records include a single treatment record from October 2003 at the VA medical facility in Kansas City, Missouri, but the record indicates that the additional VA treatment records from the may be available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records from the Kansas City, Missouri VA health system, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA psychiatric examination by an appropriate specialist to evaluate the Veteran's service connection claim for a psychiatric disorder to include PTSD and anxiety.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the opinion should reflect that the claims file was reviewed in conjunction with the examination. All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a.  Whether the Veteran has PTSD.  Please explain whether and how each of the diagnostic criteria is or is not satisfied. 

b.  If a psychiatric disability is diagnosed, whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the disability found on examination is related to active military service to include any incident in service that would be consistent with the circumstances, conditions or hardships of such service.

In determining whether the Veteran has PTSD or any other psychiatric disability is related to service, the examiner is asked to review and discuss the lay statements from the Veteran in the claims file and during the examination and the medical evidence of record. 

The examiner should provide an explanation for all conclusions reached.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any cold injury residuals of the lower extremities.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

Please state whether the Veteran currently has a right or left lower extremity condition, and if so (ii) provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's disability was incurred during his active military service or is otherwise related or attributable to any disease, injury or event during his service.

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims, in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




